DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 8-11, 16-19 and 25-29 are pending in the application.  Claims 4-7, 12-15 and 20-24 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2019/084515, filed 08/05/2021, and claims priority benefit of Chinese patent application CN201810387693.2, filed on 04/26/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/07/2021, 07/05/2021 and 12/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer characterized by overexpression or high activity of c-MET , does not reasonably provide enablement for treatment of all forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most practice the invention commensurate in scope with these claims.

In In re Wands 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. These include:
1. the nature of the invention,
2. the state of the prior art, 
3. the predictability or lack thereof in the art,
4. the amount of direction or guidance present, 
5. the presence or absence of working examples,
6. the breadth of the claims, 
7. the quantity of experimentation needed, and
8. the level of the skill in the art.
Accordingly the scope of diseases claimed to be treated is all types of cancers, ranging from breast cancer, prostate cancer, lung cancer, etc., and many, many other types of cancer.  Given the scope of the many types of cancer included within the scope of claims 25-29, their varied etiologies, and the diversity of their patient populations, the disclosure of the specification is insufficient to permit a person skilled in the art to treat the scope of the disorders as claimed.
The nature of the invention: the nature of the invention is directed toward a method of generally treating cancer comprising administering a therapeutically effective amount of a crystalline form of the compound of formula 
    PNG
    media_image1.png
    147
    341
    media_image1.png
    Greyscale
 , various salts and/or crystalline forms of salts thereof.  The compound a selective inhibitor of c-MET activity.
The state of the prior art and the predictability or lack thereof in the art: the state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds 
The instantly-claimed method is highly unpredictable as discussed below. 
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427F.2d833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants' claims include the general treatment of cancer. The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocols. It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct cancer types, and that cancer classification has been based, for example, primarily on morphological appearance of a tumor.  Tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub, Science 1999 286: 531-537) (see page 531).  
According to Sawyers (Nature 2004), targeted cancer therapies, which are defined as drugs or other substances that block the growth and spread of cancer by interfering with specific molecules involved in tumor growth and/or cancer progression, requires identification of specific targets, where identification of appropriate targets is based on a detailed understanding of the molecular changes underlying the type of cancer.  Targeted therapies are specific for a type of cancer (e.g., non-small cell lung cancer or peripheral T-cell lymphoma).  Out of the many types of drug compounds, only a relative few are even being studied in clinical trials for treating a specific type of cancer.  
Regarding c-MET inhibitors and their application in treatment of cancer, the current compound is a close structural analog of tepotinib (aka EMD1214063, MSC 2156119) of the following structure:

    PNG
    media_image2.png
    154
    492
    media_image2.png
    Greyscale
, which has been demonstrated to be a potent small-molecule inhibitor of c-MET with selective activity towards certain mutated MET variants 
    PNG
    media_image3.png
    228
    367
    media_image3.png
    Greyscale
 , while similarly effective in treating cancer characterized by overexpression of c-MET, were demonstrated as ineffective in affecting cell growth endpoints in cell lines such as A549 non-small cell lung cancer and AsPC-1 pancreatic cells (Christensen 2003 Cancer Research 63:7345-7355) (see p. 7353 col. 1 par. 2).  Christensen notes “[t]he regulation of different functions in different cancer cell types by c-Met is consistent with the cell-type and time-dependent coordinated regulation of cell migration, growth, and survival during organ morphogenesis in mammalian development. These observations indicate that the role of c-Met in progression of cancers may differ depending on the genetic context or lineage of a given tumor cell, which will be an important consideration in clinical development of c-Met-targeted therapies.”
In view of the above, and due to the unpredictable nature of cancer, the fact that more than 3,000 different identified cancers exist, and because various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  In view of this, the ordinary artisan would reject on its face any treatment regimen for all cancers comprising administration of a single compound, or even a single class of compounds.
The amount of direction or guidance present and the presence or absence of working examples:  the specification describes in vitro assays for binding of the compound to c-MET, inhibition of proliferation of c-MET overexpressing liver cancer MHCC97H cells in culture, and inhibition of growth of subcutaneous xenograft tumors in mice using the same cell line.
The breadth of the claims:  the instant breadth of the claims is broader than the disclosure. 
The quantity or experimentation needed and the level of skill in the art:  it would require undue experimentation of one of ordinary skill in the art to ascertain the effectiveness of the compound and various crystalline and/or salt forms in the general treatment of cancer. Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the currently examined case for the current method claims. Cancer treatment depends on the different causative agents and cellular mechanisms involved in each type of cancer.  Consequently, different treatment protocols are required, depending on the type of cancer.  In view of the breadth of the claims, the pharmacological nature of the invention, the unpredictability of treating cancer, and the lack of working examples regarding the extremely broad therapeutic activity claimed, one skilled in the art would have to perform an undue amount of experimentation to practice the instantly claimed invention commensurate in scope with the claims as currently recited.
Genentech Inc. v. Novo Nordisk NS (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein it is apparent that undue experimentation would be necessary because of variability in prediction of treatment outcome that is not addressed by the present application disclosure, examples, teachings, guidance presented, or from the contents of other art known in the field. Absent factual data to the contrary, the amount and level of experimentation needed is undue. Therefore, claims 25-29 are rejected under 35 U.S.C. § 112, 1st paragraph.  
Allowable Subject Matter
Claims 1-3, 8-11, 16-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M MAURO/             Primary Examiner, Art Unit 1625